Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 and 05/25/2022 were submitted before the first action on the merits of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:   line 4, “form” should be “from”.  Appropriate correction is required.
Claim Interpretation
As a suggestion to the applicant, the claim language would benefit by having “the reflected light” (light returning from the object) be referred to as something which doesn’t use the term “reflect” in it. Currently the claims as written define different lights/subparts of the “illumination” light based on its path/function in the device. The issue in this is the use of the term “reflect” and the “reflected light” as currently the light returning from the scanned object is referred to as “the reflected light” but then in other claim elements, the other lights (illumination and first light) are reflected by various components, such as the deflector, this leads to possible misinterpretation of the claim language in some dependent claims as to what light is being referred to/reflected. E.g. in claim 9, “the reflected light” could correspond the “first light” (which is as claimed in claim 1 is reflected by the optical member, i.e. the “first light” is a reflected light) or it could correspond to the light which is returning from the scanned object. *Based on the requirements of the claim language of claim 9 it is assumed that “the reflected light” is the returning light from the object as this is an interpretation which would physically allow for the “first light” to reach a receiver before “the reflected light”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “an optical member”; however an optical member is already introduced in claim 1. As such it is unclear if this “optical member” in claim 10 is meant to further defined/is the same optical member as is claimed in claim 1, or is some second optical member. Amending claim 10 to recite “the optical member”  instead of “an optical member” (if the two optical members are the same optical members) or to recite “a second optical member” (if claim 10’s member is a different optical member than claim 1’s member) would overcome this 112(b) rejection. This is a rejection instead of a simple objection due to antecedent issues as isn’t unreasonable for there to be multiple “optical members” within a LIDAR system.
	For judging the claims on their merits it is assumed that the “optical member” of claim 10 is the same optical member as is detailed in claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites an optical member which reflects the first light. However, an optical member where reflects the first light is already introduced/required in claim 1’s element of “an optical member having…that makes the first light...incident on the deflector by reflection.” As such claim 1 already requires that the optical member reflects the first light, as such claim 10 doesn’t further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-9, 17-19 allowed.
Claim 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 10 is rejected under 112(d) and claims 11-16 all depend on claim 10. Amendments/arguments which overcome the 112(b) rejection of claim 10 would by extension also overcome the 112(b) rejections of claims 11-16.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, no prior art was found to teach/render obvious that the reflected (from the optical member) “first light” is used in the controlling of the “deflector”. While reflective optical members/lens are known in the field for reflecting/filtering of a “first light” ( part but not all of the outgoing light beam, while it is leaving the LIDAR (i.e. the first light/beam doesn’t contain the returning light beams from the object)) no prior art teaches this reflecting of the first light back to the deflector which in turn is received by the light receiver/processor and used to determine information about the deflector.
	The closest piece of prior art* found is US 20210003511 A1; figs 7a-b below show that the light emitter shoots a beam of light to the deflector (element 14) some of which is directed out a window (36) and other is reflected to the receiver (24); this reflected light is similar to applicant’s first light, which is used to determine a state of the deflector. (damaged versus undamaged in US 20210003511 A1). This is the same sort of function/determining of deflector state as is claimed by the applicant. What is different from the applicant’s claim and the US 20210003511 A1 is the reflection by the “optical member” (which would be the exit window 36 of US 20210003511 A1) back onto the deflector. Instead the “first light” in US 20210003511 A1 is reflected by the deflector to the receiving apparatus, as such while achieving a similar function/end goal as applicant’s invention the arrangement of the component/their principles of operation is different from the applicant’s such that the applicant’s claims are still novel/non-obvious of US 20210003511 A1’s teachings. *US 20210003511 A1’s effective filing date is between the applicant’s two foreign priority dates, as such it would constitute prior art for any claim elements which are derived from the later foreign priority reference of the applicant, but not for any claim element derived from the earlier foreign priority reference. It is being included in that it performs the same overall function of using the illumination light to determine the deflector’s status, however it varies in the path/structure of the apparatus in which the “first light” takes.

    PNG
    media_image1.png
    656
    407
    media_image1.png
    Greyscale

	Another piece of prior art found is US 20190101644 A1. In particular the embodiment shown in figure 3A, posted below. The figure shows a beam splitter (element 336) which reflects a portion of both the returning (from the object) and outgoing light (illumination light) to a camera 306. Thus DeMersseman et al teaches a splitting of the “illumination” light into a “first light” similar to as claimed by the applicant; however it varies from the applicant’s claim in that the deflected light is sent to a different receiver than the first receiver. Further the publication lacks teachings for controlling of the deflector/detection of information about the deflector (beam splitter) based on this “first light” as such even if has a structure which performs the necessary reflection/splitting of the light beams it fails to teach the use/determination steps on that light.

    PNG
    media_image2.png
    650
    388
    media_image2.png
    Greyscale

	Some other close pieces of prior art found are US 20180284237 A1, WO 2018197246 A1, and US 20190113622 A1. 
	US 20180284237 A1 fig 1b posted below is of particular interest/pertinence. In particular it is element 122(B) of the figure which is considered pertinent in that it is an optical member similar to applicants; [0079] “An optical element 122A, disposed downrange of the scanner 120, can cause the power of the output beam 125 to be greater when oriented toward the center of the FOR of the lidar system 100A, and smaller when oriented closer to the periphery of the FOR. The OE 122A can cause the power to increase as the output beam 125 approaches one of the lower or upper edges of the FOR and/or one of the left or right edges of the FOR. The OE 122A can be a diffractive element, a refractive element (e.g., a prism), a holographic element, or a similar device. Further, the OE 122A can be implemented in the form of a thin-film filter deposited on the interior surface (Surface A) of the window 157. Still further, the OE 122A can be fixed or electronically configurable by the controller 150 or another suitable processing unit.”

    PNG
    media_image3.png
    402
    587
    media_image3.png
    Greyscale

However it lacks teachings for element 112b reflecting a portion of outgoing beam (creation/reflecting of the “first light” of applicants claim).
	WO 2018197246 A1, is pertinent in its teachings regarding the light guidance and the details as to the structure/properties of the components in the LIDAR.
	US 20190113622 A1, is pertinent in it teaches of polarization optical member, which reflects a “first light”; however this first light isn’t reflected by to the deflector (and in turn to the receiver). Instead it is sent to an absorbance (black box) component. This being done to produce a safe (to human eyes) scanning beam.

    PNG
    media_image4.png
    692
    671
    media_image4.png
    Greyscale

	In summary, while the individual elements/properties of the applicant’s claims are known in the art (such a reflective optical members, light guiders, etc), the specific implementation of reflecting a first light back through a deflector as part of the deflector (and light emitter) control process is not taught in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210003511 A1; US 20190101644 A1; US 20180284237 A1; WO 2018197246 A1; DE 102019101966 A1; US 20200271823 A1; and US 20190113622 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661